 Case 3:16-cv-01735-D Document 344 Filed 12/10/18       Page 1 of 3 PageID 9965



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

SECURITIES AND EXCHANGE                      §
COMMISSION,                                  §
                                             §
       Plaintiff,                            §
                                             §
                                             §
                                             §
CHRISTOPHER A. FAULKNER,                     § Case No. 3:16-cv-01735-D
BREITLING ENERGY CORPORATION,                §
JEREMY S. WAGERS,                            §
JUDSON F. (“RICK”) HOOVER,                   §
PARKER R. HALLAM,                            §
JOSEPH SIMO,                                 §
DUSTIN MICHAEL MILLER                        §
RODRIQUEZ, BETH C. HANDKINS,                 §
GILBERT STEEDLEY,                            §
BREITLING OIL & GAS CORPORATION,             §
CRUDE ENERGY, LLC,                           §
PATRIOT ENERGY, INC.                         §
                                             §
       Defendants,                           §
                                             §
And                                          §
                                             §
TAMRA M. FREEDMAN, JETMIR                    §
AHMEDI,                                      §
                                             §
                                             §
       Relief Defendants.                    §

                      RECEIVER’S EXHIBIT LIST FOR
           HEARING ON RECEIVER’S MOTION FOR FINAL JUDGMENT
            AND HEARING ON MOTION FOR TURNOVER OF ASSETS


Exhibit
                       Description                Offered          Admitted
 No.
           Memorandum Opinion and Order on
  1.
           Motion for Contempt dated 2/13/2018
  2.       Memorandum Opinion and Order on
           Motion for Fees and Costs dated
           6/7/2018


RECEIVER’S EXHIBIT LIST FOR HEARING                                       PAGE 1
  Case 3:16-cv-01735-D Document 344 Filed 12/10/18             Page 2 of 3 PageID 9966



   3.      Memorandum Opinion and Order on
           Motion for Sanctions dated 8/3/2018
   4.      Memorandum Opinion and Order on
           Motion for Sanctions dated 11/13/2018
   5.      Sales Listing Information for Carole
           Faulkner Residence
   6.      State of California Secretary of State
           filing for First Capital Gold
   7.      Declaration of Earl Nelson Davenport
           dated 9/26/2018
   8.      Sales Invoice dated 4/27/2018
   9.      Sales Invoice dated 4/11/2018
   10.     Letter from First Capital Gold to Carole
           Faulkner
   11.     Declaration of Carole Faulkner dated
           9/26/2018


Dated: December 10, 2018                   Respectfully submitted,

                                           DYKEMA GOSSETT PLLC

                                           /s/ Edwin J. Tomko
                                           Edwin J. Tomko
                                           State Bar No. 20117800
                                           etomko@dykema.com
                                           Jason M. Ross
                                           State Bar No. 24027819
                                           jross@dykema.com
                                           DYKEMA GOSSETT PLLC
                                           Comerica Bank Tower
                                           1717 Main Street, Suite 4200
                                           Dallas, Texas 75201
                                           Telephone: (214) 462-6447
                                           Facsimile: (214) 462-6401

                                           COUNSEL FOR TEMPORARY RECEIVER,
                                           THOMAS L. TAYLOR, III




RECEIVER’S EXHIBIT LIST FOR HEARING                                              PAGE 2
 Case 3:16-cv-01735-D Document 344 Filed 12/10/18             Page 3 of 3 PageID 9967



                              CERTIFICATE OF SERVICE

     I certify that on December 10, 2018, I filed the foregoing document through the Court’s
CM/ECF system, which delivered electronic notice to all counsel of record.


                                              /s/ Edwin J. Tomko
                                              Edwin J. Tomko




RECEIVER’S EXHIBIT LIST FOR HEARING                                                  PAGE 3
